Case 1:17-cr-00241-JMS-DML Document 193 Filed 05/19/21 Page 1 of 2 PageID #: 1221




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                     )
                                                )
                          Plaintiff,            )
                                                )
                    V.                          )        CAUSE NO. 1:17-cr-241-JMS-DML
                                                )
  ZIAD I. KHADER,                               )        -01
  NEIL H. PATEL, and                            )        -02
  NIKHIL H. PATEL,                              )        -03
                                                )
                          Defendants.           )

                                       NOTICE OF EXPIRATION

           The United States of America, by counsel, John E. Childress, Acting United States

  Attorney for the Southern District of Indiana, and Cindy J. Cho, Assistant United States Attorney,

  now provides notice that the Deferred Prosecution Agreements for Neil H. Patel, Dkt. 96; for

  Nikhil H. Patel, Dkt. 97; and for Ziad Khader, Dkt. 188, are hereby expired. This expiration is

  consistent with the terms set forth in each of the agreements.


                                                    Respectfully submitted,

                                                    JOHN E. CHILDRESS
                                                    Acting United States Attorney

   Date:      5/19/2021                   By:       s/ Cindy J. Cho
                                                    Cindy J. Cho
                                                    Assistant United States Attorney
                                                    10 West Market Street, Suite 2100
                                                    Indianapolis, IN 46204-3048
                                                    Telephone: 317-226-6333
                                                    Email: Cindy.Cho@usdoj.gov
Case 1:17-cr-00241-JMS-DML Document 193 Filed 05/19/21 Page 2 of 2 PageID #: 1222




                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 19, 2021, a copy of the foregoing was filed electronically.

  Notice of this filing will be sent to the following parties by operation of the Court’s electronic

  filing system. Parties may access this filing through the Court’s system.



                                                By:     s/ Cindy J. Cho
                                                        Cindy J. Cho
                                                        Assistant United States Attorney
                                                        Office of the United States Attorney
                                                        10 W. Market St., Suite 2100
                                                        Indianapolis, Indiana 46204-3048
                                                        Telephone: (317) 226-6333
                                                        Fax: (317) 226-6125
                                                        Cindy.Cho@usdoj.gov




                                                    2
